uniform issue list internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to date ope ep t4 attn legend state a employer m plan x group b employees t i ladies and gentlemen this letter is in response to your request for a private_letter_ruling dated august supplemented by a letter dated date submitted on your behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code code and the following facts and representations have been submitted pursuant to the law of state a employer m a municipality under the law of state a has established plan x for the benefit of group b employees the law of state a requires group b employees to contribute percent of their salary to plan x plan x satisfies the qualification requirements under sec_40l a of the code further it has been represented that core e employer m has adopted a resolution providing that in accordance with the law of state a and that group employer m shall pick up group b employees' contributions to plan x b employees' current cash salaries shall be reduced by the amount picked up group b employees will not be given the option of receiving cash directly in lieu of contributions based on the aforementioned facts and representations you have requested the following rulings the mandatory employee contributions picked up by employer m shall be excluded from the current gross_income of group b employees until distributed the contributions picked up by employer m will not constitute wages from which federal income taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district's picked-up contributions to the plan are excluded from the employee's gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions revrul_77_462 the issue of whether contributions have been picked up and revrul_81_36 c b by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of the employer must specify that the these a7 contributions by the employee and be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both furthermore it the employee must not in revrul_87_10 c b the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of employee contributions must be completed before the period to which such contributions relate the in this case the resolution adopted by employer m satisfies the criteria set forth in revrul_81_35 and revrul_81_36 because employer m will assume and pay mandatory employee contributions to plan x contributions by group b employees and group b employees may not elect to receive such contributions directly instead of having such contributions paid_by employer m to plan xx in lieu of accordingly we conclude that the mandatory employee contributions picked up by employer m shall be treated as employer contributions and will not be includible in group b employees gross_income in the year in which contributed these amounts will be includible in the gross_income of group b employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions by employer m because we have determined that the amounts picked up by employer m on behalf of group b employees are to be treated as employer contributions such amounts are excepted from wages as defined in sec_3401 a therefore no withholding of federal_income_tax is required from group b employees' salaries with respect to such picked-up contributions for purposes of the application of sec_414 it the code is immaterial whether employer m picks up contributions through a reduction in salary an offset against future salary increases or a combination of both of the effective date for the commencement of the pick up of group b employees' contributions as specified in the aforesaid resolution cannot be earlier than the later of the 2e7 date the resolution is signed or the date it effect is put into these rulings are based on the assumption that plan x meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code no opinion is expressed as to whether this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that a copy of this letter is being sent to your authorized representative in accordance with the power_of_attorney on file in this office sincerely yours john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of private_letter_ruling notice cc pa
